DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 63 is objected to because of the following informalities:  in line 1, it appears “claim 58” should be “claim 59”.  Appropriate correction is required.
Claims 65-70 are objected to because of the following informalities:  in line 1, it appears “claim 63” should be “claim 64”.  Appropriate correction is required.
Claim 69 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.
Claim 70 is objected to because of the following informalities:  it appears “the usage occasion” should be “the first usage occasion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48, 62 and 68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation "the scene transition data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "the at least one change" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 68 recites the limitation "the at least one technical capability" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-70 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal U.S. PGPub 2014/0222210.
Regarding claim 40, Agarwal discloses a method comprising: determining a first scene (e.g. settings) to be implemented in a first sub-space (e.g. room/region) (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first user (e.g. User A) associated with the first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first usage occasion (e.g. User A in room) associated with the first user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a second scene (e.g. averaged setting of User A and User B) for the first sub-space based, at least in part, on the first user and the first usage occasion (e.g. User A in room) (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); and sending a first signal to at least one controllable device (e.g. thermostat, lighting) associated with the first sub-space, wherein the first signal is indicative of the second scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 41, Agarwal discloses the method of claim 40, further comprising: establishing, via the at least one controllable device, the second scene in the first sub-space in response to the first signal (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 42, Agarwal discloses the method of claim 40, further comprising: determining scene transition data (e.g. weight information for users) for transitioning one or more controllable devices associated with the first sub-space from the first scene to the second scene, wherein the scene transition data is based, at least in part, on the first scene and the second scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 43, Agarwal discloses the method of claim 42, wherein the scene transition data transitions the one or more controllable devices associated with the first sub-space sequentially (e.g. song playlist) (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 44, Agarwal discloses the method of claim 42, wherein the scene transition data transitions the one or more controllable devices associated with the first sub-space in an over-lapping manner (e.g. temperature and lighting adjustment) (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 45, Agarwal discloses the method of claim 42, wherein the scene transition data changes one or more environmental conditions (e.g. airflow from fan speed) within the sub-space at a predefined transition rate (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 46, Agarwal discloses the method of claim 45, wherein the transition rate is based on capabilities (e.g. fan speed capabilities) of the one or more controllable devices (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 47, Agarwal discloses the method of claim 40, further comprising: determining scene transition data, wherein the scene transition data is indicative of a number of parameters that change from the first scene to each of a plurality of scenes (e.g. plurality of user settings), and wherein the second scene is determined from the plurality of scenes, based at least in part, on the scene transition data (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 48, Agarwal discloses the method of claim 40, further comprising: sending a second signal to at least one controllable device associated with the first sub-space, wherein the second signal is indicative of the scene transition data (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 49, Agarwal discloses the method of claim 40, wherein the first scene and the second scene provide a coordinated transition of at least one parameter in the sub-space over a period of time (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 50, Agarwal discloses the method of claim 40, further comprising: determining schedule information associated with the first user (e.g. user schedule), wherein the first usage occasion is determined at least in part based on the schedule information (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 51, Agarwal discloses the method of claim 50, wherein the schedule information is indicative of at least one scheduled event associated with the first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 52, Agarwal discloses the method of claim 50, wherein the schedule information is indicative of a time during which the user will occupy the first sub-space and at least one scheduled event associated with the user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 53, Agarwal discloses a method comprising: determining a first usage occasion (e.g. User A in room) associated with a first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first scene (e.g. User A settings) for the first sub-space based, at least in part, on the first usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the first scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a second usage occasion associated with a second sub-space (e.g. User B in other room) (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a second scene for a second sub-space based, at least in part, on the second usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); and sending a second signal to at least one controllable device associated with the second sub-space, wherein the second signal is indicative of the second scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 54, Agarwal discloses the method of claim 53, further comprising: determining a first user associated with the first sub-space, wherein the first usage occasion is determined based, at least in part, on the first user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); and determining a second user associated with the second sub-space, wherein the second usage occasion is determined based, at least in part, on the second user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 55, Agarwal discloses the method of claim 53, further comprising: determining schedule information associated with the first sub-space, wherein the first usage occasion is determined based, at least in part, on the schedule information (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 56, Agarwal discloses the method of claim 55, wherein the schedule information is indicative of at least one of availability of the first sub-space or a scheduled event associated with the first sub-space for a period of time (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 57, Agarwal discloses the method of claim 53, further comprising: wherein the first usage occasion is indicative of an intended use of the first sub-space for a period of time (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 58, Agarwal discloses the method of claim 57, further comprising: determining at least one of a launch time or a duration time associated with the first scene for the first sub-space, wherein the launch time or the duration time is determined based, at least in part, on the first usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 59, Agarwal discloses a method comprising: determining at least one of a user preference associated with a first user or a scene use history associated with the first user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining at least one parameter of at least one scene, the at least one parameter associated with the first user based, at least in part, on the at least one of the user preference associated with the first user or the scene use history associated with the first user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first scene for a first sub-space based, at least in part, on the at least one parameter (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); and sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the first scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 60, Agarwal discloses the method of claim 58, further comprising: determining at least one change (e.g. number of users from one to two and/or regular temperature adjustment) to at least one parameter of at least one scene, the at least one change associated with the first user, wherein first scene is determined based, at least in part, on the at least one change (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; pg. 5-6, ¶32; Fig. 1A, 1B and 7).
 	Regarding claim 61, Agarwal discloses the method of claim 59, further comprising: updating a second scene based on the at least one change (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; pg. 5-6, ¶32; Fig. 1A, 1B and 7); and sending a second signal to at least one controllable device associated with the first-subspace, wherein the second signal is indicative of the second scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 62, Agarwal discloses the method of claim 59, further comprising: updating a default scene (e.g. updated specified settings of empty profile in the other room) associated with a second space based on the at least one change (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 63, Agarwal discloses the method of claim 58, further comprising: determining a first usage occasion associated with the first user (e.g. user in room), wherein determining the at least one parameter of the at least one scene is based, at least in part, on the first usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 64, Agarwal discloses a method comprising: determining at least one technical capability (e.g. possible discrete values) of at least one controllable device (e.g. lighting) associated with a first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first usage occasion (e.g. user in room) associated with the first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a first scene for the first sub-space based, at least in part, on the at least one technical capability of the at least one controllable device and the first usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); and sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the first scene (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 65, Agarwal discloses the method of claim 63, further comprising: determining a first user associated with the first sub-space, wherein the first scene is determined based, at least in part, on the first user (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).
 	Regarding claim 66, Agarwal discloses the method of claim 63, further comprising: determining at least one technical capability (e.g. audio sensing of audio sensing device) of a second controllable device associated with the first sub-space (e.g. pg. 5-6, ¶32; Fig. 1A, 1B and 7).
 	Regarding claim 67, Agarwal discloses the method of claim 63, further comprising: determining the availability of at least one controllable device (e.g. user mobile phone) associated with the first-subspace, wherein the first scene is determined based, at least in part, on the availability of the at least one controllable device (e.g. pg. 5-6, ¶29-30 and 32).
 	Regarding claim 68, Agarwal discloses the method of claim 63, further comprising: determining a second usage occasion (e.g. User A and User B in room) associated with the first sub-space (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7); determining a second scene (e.g. averaged settings) for the first sub-space based, at least in part, on the at least one technical capability of the at least one controllable device (e.g. mobile phone) associated with the first sub-space and the second usage occasion (e.g. pg. 5-6, ¶29-30 and 32); and determining scene transition data (e.g. user weights) to transition from the first scene to the second scene, wherein the scene transition data is based, at least in part, on the at least one technical capability of the at least one controllable device (e.g. pg. 5-6, ¶29-30 and 32).
 	Regarding claim 69, Agarwal discloses the method of claim 63, further comprising: activating an additional controllable device (e.g. thermostat, lighting) associated with the first sub-space based on the at least one technical capability of the at least one controllable device (e.g. pg. 5-6, ¶29-30 and 32).
 	Regarding claim 70, Agarwal discloses the method of claim 63, further comprising: determining a parameter of the first scene based, at least in part, on the at least one technical capability of the at least one controllable device and the usage occasion (e.g. pg. 1-2, ¶1 and 11-16; pg. 2-3, ¶19-21; pg. 4-5, ¶29-30; Fig. 1A, 1B and 7).

Relevant Prior Art
Ols U.S. PGPub 2014/0222241 discloses a method comprising: determining a first scene to be implemented in a first sub-space; determining a first user associated with the first sub-space; determining a first usage occasion associated with the first user; determining a second scene for the first sub-space based, at least in part, on the first user and the first usage occasion; and sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the second scene (e.g. pg. 6, ¶75; pg. 12, ¶139).
Henneberger et al. U.S. PGPub 2015/0338117 discloses a method comprising: determining a first scene to be implemented in a first sub-space; determining a first user associated with the first sub-space; determining a first usage occasion associated with the first user; determining a second scene for the first sub-space based, at least in part, on the first user and the first usage occasion; and sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the second scene (e.g. pg. 1, ¶7; pg. 3, ¶30-31; pg. 5, ¶43-44).
Mangsuli et al. U.S. PGPub 2017/0123440 discloses a method comprising: determining a first scene to be implemented in a first sub-space; determining a first user associated with the first sub-space; determining a first usage occasion associated with the first user; determining a second scene for the first sub-space based, at least in part, on the first user and the first usage occasion; and sending a first signal to at least one controllable device associated with the first sub-space, wherein the first signal is indicative of the second scene (e.g. pg. 1-2, ¶9-10 and 16-18; pg. 4, ¶45-47; pg. 5, ¶50-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
September 9, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116